Opinion by
Mr. Chief Justice Brown,
Judgment in this case was entered on a case stated. It is therein admitted that the Commonwealth has a valid claim of $1,232.29 against the estate of Jane Marshall, a lunatic, for her maintenance at one of the State hospitals for the insane, hut judgment was entered in favor of the defendant, her committee, because, in the opinion of the court below, he was entitled to claim for her the benefit of the exemption of $300 allowed by the Act of April 9, 1849, P. L. 533. The fund in the hands of the committee is now but $258.32, and whether it is to be applied in part payment of the Commonwealth’s claim must be determined in the regular way, and not in a proceeding which resulted in the anomalous announcement that, though the Commonwealth’s claim is just, it cannot have judgment, for the sole reason that the defendant is without present means of payment. Though the terms of the case stated provide for such a judgment, the court below should not have regarded them as the basis for any judgment, and the one entered cannot be permitted to stand as a precedent of irregularity.
Whether the Commonwealth is entitled to the fund in the hands of the appellee, or a portion of it, in part payment of its concededly just claim for the maintenance of the appellee’s ward, will be a matter for the court below upon the petition of the Commonwealth for an order on the committee to pay what he has in his hands. The question irregularly raised by this proceeding can then be orderly disposed of: Elwyn’s App., 67 Pa. 367.
Judgment reversed.